Citation Nr: 1223642	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  02-20 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for herbicide exposure.

2.  Entitlement to service connection for obesity, to include as secondary to steroid treatment associated with service-connected arrested tuberculosis and emphysema.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an incisional hernia based on October 1994 VA treatment.

4.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for a kidney condition, to include renal cell carcinoma, status post partial left nephrectomy, claimed as due to exposure to ionizing radiation.

5.  Entitlement to service connection for renal cell carcinoma, status post partial left nephrectomy, claimed as due to exposure to ionizing radiation.

6.  Entitlement to service connection for dermatitis, to include as due to exposure to ionizing radiation.

7.  Entitlement to service connection for memory loss, to include as due to exposure to ionizing radiation.

8.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

9.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to steroid treatment associated with service-connected arrested tuberculosis and emphysema.

10.  Entitlement to an effective date prior to November 13, 2007, for assignment of an increased 30 percent evaluation for service-connected allergic rhinitis.

11.  Entitlement to an effective date prior to November 13, 2007, for a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1966 to September 1969.

These matters come before the Board of Veterans Appeals (Board) on appeal from May 2002, May 2008, and December 2008 rating decisions by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The May 2002 decision denied entitlement to 38 U.S.C.A. § 1151 benefits, as well as entitlement to TDIU.  In a February 2004 decision, the Board denied entitlement to 38 U.S.C.A. § 1151 benefits and remanded the issue of TDIU for further development.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (CAVC or the Court), which in March 2005, based on a Joint Motion, remanded the matter for further development.  The Board in turn remanded the issue in July 2005 and September 2006 decisions.  The September 2006 decision also marked a remand of the issue of entitlement to TDIU, which had been returned to the Board by the Agency of Original Jurisdiction (AOJ).

The May 2008 decision denied service connection for a lumbar spine disability and granted entitlement to an increased 30 percent evaluation for allergic rhinitis and entitlement to TDIU, both effective from November 13, 2007.  

In November 2008, the Board again considered entitlement to benefits under 38 U.S.C.A. § 1151, and denied entitlement.  The Board additionally found that the May 2008 grant of entitlement to TDIU fully satisfied the appeal, and no further issue remained for appellate consideration.  

The December 2008 decision denied service connection for diabetes, memory loss, dermatitis, obesity, herbicide exposure, and renal cell carcinoma, status post partial left nephrectomy.

The Veteran again appealed the Board's November 2008  denial with regard to 38 U.S.C.A. § 1151 and, in a March 2010 decision based on a Joint Motion for Remand, the Court vacated the Board's decision and remanded the matter for further consideration.  In September 2010, the Board again denied entitlement to 38 U.S.C.A. § 1151 benefits, and remanded a number of claims to the AOJ for issuance of an appropriate statement of the case (SOC).

In January 2012, CAVC again vacated and remanded the matter of entitlement to 38 U.S.C.A. § 1151 benefits to the Board for further consideration based on a Joint Motion for Remand.  The Veteran additionally perfected his appeals with regard to the other issues on appeal titled above, and all pending appeals have been merged and are currently before the Board.  

The issue of service connection for renal cell carcinoma, status post partial left nephrectomy, has been recharacterized to reflect the correct procedural posture of the claim; i.e., adding the issue of whether there is new and material evidence to reopen the claim.  

The Veteran testified at a May 2003 hearing held before a Veterans Law Judge (VLJ) at the RO; a transcript of the hearing is of record.  That VLJ has participated in all Board decisions regarding the claim for 38 U.S.C.A. § 1151 benefits, as is required by law.  38 C.F.R. § 20.707.  However, the Veteran was informed in April 2012 correspondence that the VLJ who presided at his hearing had been designated to serve as Acting Chairman of the Board.  As such, he is no longer available to consider the appeal.  The Veteran was offered the opportunity for a new Board hearing; he did not respond, and, as he was notified in April 2012, it is presumed that he does not desire a new hearing.  The Veteran's representative has additionally states that he does not desire a hearing in connection with the other pending appeals.

All issues except the reopening discussed above, and entitlement to service connection for herbicide exposure and for obesity are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.
FINDINGS OF FACT

1.  Service connection for a kidney condition was denied in an unappealed May 1996 rating decision on the grounds that no nexus between service or a service connected disease and renal cell carcinoma was shown; the denial became final in May 1997.

2.  Evidence received since May 1997 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses the basis of the prior denial, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has not alleged any current disability other than diabetes mellitus, type II (which is a separate issue on appeal), as a residual of claimed herbicide exposure.

4.  Obesity is symptom, manifestation, or complication of disability; it is not a disability itself.


CONCLUSIONS OF LAW

1.  The criteria for reopening a previously denied claim of service connection for renal cell carcinoma, status post partial left nephrectomy, are met.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

2.  The criteria for a valid claim of service connection for herbicide exposure are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for obesity are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With regard to reopening the previously denied claim of service connection for a kidney disorder, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Regarding the other issues decided here, VA has met all statutory and regulatory notice and duty to assist provisions.  A September 2007 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, to include vocational rehabilitation records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  No VA examinations have been conducted, as there is no showing of current disability.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
New and Material Evidence

The RO has considered only the merits of the claim, without regard to the need to reopen.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....")

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for a kidney condition, including post-nephrectomy renal carcinoma, was denied in a May 1996 decision on the basis that no causal connection was shown between service and the current disability.  This included consideration of secondary service connection due to medications for service-connected emphysema and inactive tuberculosis.  Evidence consisted of service treatment records, VA treatment reports, and a VA examination report.

Since May 1996, the Veteran has raised a new theory of entitlement, alleging that his renal carcinoma is related to ionizing radiation exposure in his job as a missile technician.  The allegation raises the possibility of additional development which may assist the Veteran in substantiating his claim.  Specifically, his allegations of exposure must be developed.  Further, in addition to the allegation, there is the evidentiary value of the presumptions applicable to radiation exposed Veterans.  38 C.F.R. § 3.311.  These raise the Veteran's statements above merely offering of a theory; he is supported by known scientific findings. 

New and material evidence having been received, reopening of the claim is warranted.  Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In March 2007 correspondence, the Veteran claimed entitlement to service connection for "Agent Orange --- exposure on missions while on active duty not disclosed to Veteran."  He did not specify any disease or disorder he associated with this alleged herbicide exposure.  He has separately claimed (on the same submission by the Veteran) entitlement to service connection for diabetes due to environmental hazards, which was interpreted to mean herbicides.

VA's March 2007 correspondence asked the Veteran to identify all the conditions he was alleging that were related to herbicide exposure, other than diabetes.  At no time has he identified any disability or disease other than diabetes; he was specifically informed of the requirement that he show a current pathology in the December 2008 rating decision denying entitlement and in the January 2011 statement of the case on the issue.  VA presumes service connection for a number of diseases based on exposure to herbicides, but the presumption extends only to the nexus between the diagnosis and service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.306, 3.307.  The Veteran must still bear some burden of production with respect to establishing the existence of a current disability.  38 C.F.R. § 3.307(b).

He has not met that burden.  No medical record or lay evidence associated with the claims file identifies any of the conditions listed as subject to presumptive service connection in herbicide exposed Veterans.  38 C.F.R. § 3.309(e).  The Veteran has not raised even a bare assertion that any currently diagnosed condition (other than diabetes, which is claimed separately) is related to the herbicide exposure he alleges.

In sum, the Veteran is claiming entitlement to service connection; not for a current disability, but for a risk factor in the development of some unknown future condition.  As a current disability, or at least a disability at some point during the appellate period, is an absolute requirement for service connection, a valid claim for VA purposes has not been made.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).

Accordingly, there is no question or controversy for consideration by the Board.

With respect to obesity, the Veteran has alleged an actual physical impairment: excessive weight, and hence there is a valid claim for consideration by the Board.  However, such condition is not a disability subject to service connection for VA purposes.  

Obesity is defined as an increase in body weight beyond the limitation of skeletal and physical requirements, as the result of an excessive accumulation of fat in the body.  Dorland's Illustrated Medical Dictionary 1297 (30th Ed. 2003). 

A symptom alone, however, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).

For the purposes of 38 C.F.R. §§ 1110 and 1131, the term "disability" is defined as a disease, injury, or physical or mental defect.  38 U.S.C.A. § 1701(1); see Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993).  

Deference should be given to VA's interpretations of its own regulations.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  VA has traditionally interpreted its regulations to preclude the granting of service connection for obesity that cannot be attributed to an underlying disease or injury.  Obesity alone is not considered a disability for which service connection may be granted.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating or Diagnostic Code for obesity).  Rather, applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2009).  The question is whether the current obesity is a disability-i.e. a disease or injury causing impairment in earning capacity.  In this case, there is no such evidence.  The Veteran has not asserted that obesity causes impairment of earning capacity; instead he asserts that his obesity has caused other disabilities, such as low back problems or sleep apnea, to manifest. 

Obesity, in and of itself, is not a disease or disability subject to service connection. Instead, VA treats obesity as a sign or symptom of disease or disability, and considers it in assigning rating evaluations where appropriate.  For example, weight gain is considered in evaluating diseases such as Cushing's syndrome or various thyroid disorders.  In these instances, it is not obesity which is service connected, it is the underlying disease.  Symptoms alone, without a finding of an underlying disorder, cannot be service connected.  Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  Weight gain or obesity is generally considered to be a clinical finding that is not a disability for which service connection may be granted. Id.; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability . . .").  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  

Consideration has been given to the theory that the Veteran's claim for obesity encompasses an underlying claim of service connection for another disease or disability.  As a layperson, the Veteran is not competent to diagnose a condition that is not readily observed, and so his claim must be read as including a claim for a condition of which obesity is an observable symptom, such as a thyroid disorder.

He has alleged, and submitted a private medical opinion to the effect, that obesity is a result or side effect of: 1)an inability to exercise; and 2) medication use related to service-connected tuberculosis and emphysema.  However, such represents an evaluation question for the respiratory disorder, not service connection.  The matter of evaluation of the service connected respiratory condition is not on appeal.  Moreover, the submitted medical opinion does not address the threshold question of whether obesity is a disability for VA purposes; it instead addresses obesity as a link between other service-connectable disabilities.

The determination that obesity is not service-connectable in and of itself does not impact the ability to claim secondary service connection for a low back disability, as he has done, using the obesity as an intermediate step between tuberculosis and emphysema and the low back.  The causal connection may be shown without an actual grant of service connection for the symptom of obesity.  The Board infers no opinion or finding regarding the merits of that claim, which is the subject of a separate appeal.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for obesity is not warranted.






ORDER

Reopening of a previously denied claim of service connection for a kidney condition, to include renal cell carcinoma, status post partial left nephrectomy, is granted.

The claim of entitlement to service connection for herbicide exposure is dismissed.

Service connection for obesity is denied.


REMAND

With respect to the remaining claims, further remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran underwent surgery for left renal carcinoma at the VA medical center (VAMC) in Los Angeles in October 1994.  He was diagnosed with the condition at some point prior to that, also at the VAMC, and received subsequent VA treatment at VAMC Los Angeles.  A review of the claims file, however, reveals that complete VA treatment records prior to February 1999 are not of record.

In July 2005, the Board directed that "all outstanding VA treatment records, to specifically include those from the Los Angeles VAMC related to the Veteran's partial nephrectomy of October 1994" should be obtained.  The Board stated that the request should include "consent forms, nursing notes, doctors' orders, inpatient and outpatient records, diagnostic imaging studies, and laboratory and pathology reports."  Later Board decisions indicated that VA had complied with the remand directive.

However, closer review shows that VA, in fact, only obtained incomplete records.  The operative report from October 1994 and the surgical counseling and consent form are associated with the claims file, but further records prior to 1999 are not.  VA limited its records request to documents associated with the surgery.  Previously, such limited development was sufficient.  Substantial compliance is all that is required with VA remand orders, particularly when an explanation is offered for any variance.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  The focus of analysis was on the 38 U.S.C.A. § 1151 claim, and the establishment of treatment, current additional disability, and consent.  The operative records addressed those elements.  

Following several additional Board decisions and several Joint Motions for Remand, however, the focus of analysis has altered.  The content and adequacy of the Veteran's consent to surgery is now at issue.  Adjudication of this point will be impacted by information regarding the course of the disease prior to surgery and the information provided him in treatment leading up to his decision to have surgery.  More complete VA treatment records must therefore be obtained.

Importantly, there has been no certification or finding that such additional records do not exist or are otherwise unavailable.  VA's duty to assist continues.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  38 C.F.R. § 3.159(c)(2).

The outstanding VA treatment records are also relevant to the outstanding appeals for service connection for type II diabetes, renal carcinoma, memory loss, dermatitis, low back disability, and for earlier effective dates for an increased evaluation for rhinitis and TDIU.  They may contain information regarding continuity of symptoms, dates of onset, or medical opinions on causation.  They may also reflect earlier claims.  

Finally, the veteran has alleged that several of his disabilities, including renal carcinoma, memory loss, and dermatitis, are related to in-service radiation exposure as a missile technician.  Special development steps are required in cases of ionizing radiation exposure.  As renal cancer is a listed presumptive condition, such steps are applicable here.  There is no evidence such have been taken.  VA is obligated to verify the Veteran's allegation of exposure, and possibly to then obtain a dose estimate and opinion on causation.  The Veteran should also be specifically informed of the need to present evidence relating his memory loss and dermatitis, which are not listed conditions, to ionizing radiation.  38 C.F.R. § 3.311.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Associate with the claims file complete VA records from 1993 to 1999 from VAMC Los Angeles and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Obtain service personnel records relevant to the Veteran's official duties in service, as well as potential exposure to ionizing radiation.  Thereafter, conduct development as required under 38 C.F.R. §§ 3.309 and 3.311, as well as the VA Adjudication Policy and Procedures Manual M21-1MR, IV.ii.1.C.7.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative a reasonable period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


